DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/20/2021 has been entered.
Response to Amendment
This Office action is in response to the amendments and the remarks filed on 3/20/2021.  Claims 1 and 10 have been amended. Claims 3-4 and 12-13 have been canceled. Therefore, claims 1-2, 5-11 and 14-19 are currently pending.  The drawing objection and the claim rejection under 35 USC 112(b) stands withdrawn in view of the amendments.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-11 and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2019/0074332.
Regarding claim 1, Kim teaches a display device (a display device 100, figures 1-4) comprising: a display panel (a display panel 110), the display panel (110) comprising a display region (a display area AA) and a binding region disposed outside the display region (a bending area BA is outside the display area AA, Fig 4);
a flexible circuit board (a COF 120 is a film on which various components are disposed on a flexible base film 121. See ¶58) comprising a main body portion (a base 121, ¶59) and a connecting portion (connecting lines 150, 140, pad P, data link line DLL, see ¶61 and Fig 2) disposed on one side of the main body portion (the base 121, figs 1-2), the connecting portion being disposed on the binding region (the data link line DLL disposed on the bending area BA shown in Fig 2), 
wherein the connecting portion (the connecting lines 150, 140, the pad P, DLL, Fig 2) comprises a first end (a data link line DLL, see ¶73), and at least one second end (the connecting lines 150, 140, the pad P, see ¶61) connected to the first end (DDL) and extending in a direction from the first end to the display region (the data link line DLL connected to data line DL and extending to display area AA, see ¶73 and Fig 2); 
a shape of the at least one second end is rectangular, circular, triangular, or trapezoidal (a shape of the pad P is rectangular, see Fig 2);


    PNG
    media_image1.png
    383
    394
    media_image1.png
    Greyscale

the first end and the at least one second end are integrally formed (the connecting lines 150, 140, the pad P and the data link line DLL are connected as integral, see ¶58 and Fig 2);
the binding region (the bending area BA) comprises a first sub-region (a link area LA), a bending sub-region (sub bending area SBA 1, 2, 3) and a second sub-region (a pad area PA, Fig 2) that are connected to each other, 
the first sub-region (the link area LA) is connected to the display region (the display area AA), the bending sub-region (the sub bending area SBA 1, 2, 3) is (the link are LA) and the second sub-region (the pad area PA), and 
a driving chip (a driving IC 122, ¶58), the first end (the DLL), and the at least one second end (the connecting lines 150, 140, the pad P) are disposed on the second sub-region (the pad area PA, Figs 1-2).
Kim does not disclose in the above-cited embodiment a driving chip, the first end and the at least one second end are disposed on the second sub-region.
However, in another embodiment Kim does suggest the driving IC 122, the data link lines DLL and the two connecting lines 150 and 140 are overlaid on the pad area PA after bending or folding at the sub bending areas SDA 1, 2, 3 shown in Fig 4, see ¶13.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the driving IC 122, the data link lines DLL and the two connecting lines 150 and 140 are overlaid on the pad area PA after bending at the sub bending areas SDA 1, 2, 3 as Kim suggests in Fig 4 to modify the embodiment of Figs 1-2. The motivation for doing so would reduce a size of a bezel area. Kim ¶15.

Regarding claim 2, Kim teaches the display device according to claim 1, wherein the first end and the at least one second end are both disposed on surrounding of the driving chip (when bending or folding, the driving IC 122 are surrounding by the connecting lines 150 and 140 and the data link line DLL. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to reduce a bezel area).
(the connecting lines 150, 140, the data link lines DLL, fig 2) comprises a first segment (a sensing line 150), a bending segment (bending sensing patterns 140), and a second segment (the data link line DLL) that are connected to each other (all lines are connected together), the first segment (150) is disposed on the first sub-region (PA), the bending segment (140) is disposed on the bending sub-region (BA), and the second segment (DLL) is disposed on the second sub-region (LA, see Fig 2). 
Regarding claim 6, Kim teaches wherein the at least one second end comprises a first sub-end and a second sub-end disposed opposite to the first sub-end; wherein, the first sub-end is disposed on one side of the driving chip, and the second sub-end is disposed on the other side of the driving chip (left connecting lines 150, 140, a left pad P opposite right connecting lines 150, 140, a right pad P, the driving IC 122 in between the left and the right, see Figs 1-2).
Regarding claim 7, Kim teaches the display device according to claim 6, wherein the shape and size of the first sub-end and the second sub-end are identical (the shape and size of left connecting lines 150, 140, a left pad P and the shape and size of the right connecting lines 150, 140, a right pad P are the same size as shown in Figure 2.)
Regarding claim 8, Kim teaches the display device according to claim 2, wherein a number of the at least second end is one, and the second end is disposed on either side of the driving chip. (A number of the connecting lines 150, 140 and the pad P is at least one as shown in figure 2).
 (A number of the connecting lines 150, 140 and the pad P is at least four, two left connecting lines 150, 140 and two left pad P are one side of the driving IC 122, two right connecting lines 150, 140 and two right pad P are another side of the driving IC 122 as shown in figure 2).

Regarding claim 10, Kim teaches (a display device 100, figures 1-2) comprising: a display panel (a display panel 110), the display panel (110) comprising a display region (a display area AA) and a binding region disposed outside the display region (a bending area BA is outside the display area AA, Fig 4);

    PNG
    media_image1.png
    383
    394
    media_image1.png
    Greyscale

(a COF 120 is a film on which various components are disposed on a flexible base film 121. See ¶58) comprising a main body portion (a base 121, ¶59) and a connecting portion (connecting lines 150, 140, a pad P, DLL, see ¶61 and Fig 2) disposed on one side of the main body portion (the base 121, figs 1-2), the connecting portion being disposed on the binding region (the connecting lines 140 disposed on the bending area BA, Fig 2), 
wherein the connecting portion (the connecting lines 150, 140, the pad P, DLL, Fig 2) comprises a first end (a data link line DLL, see ¶73), and at least one second end (the connecting lines 150, 140, the pad P, see ¶61) connected to the first end (DDL) and extending in a direction from the first end to the display region (the data link line DLL connected to data line DL and extending to display area AA, see ¶73 and Fig 2); 
the binding region (the bending area BA) comprises a first sub-region (a link area LA), a bending sub-region (sub bending area SBA 1, 2, 3) and a second sub-region (a pad area PA, Fig 2) that are connected to each other, 
the first sub-region (the link area LA) is connected to the display region (the display area AA), the bending sub-region (the sub bending area SBA 1, 2, 3) is disposed between the first sub-region (the link are LA) and the second sub-region (the pad area PA), and 
a driving chip (a driving IC 122, ¶58), the first end (the DLL), and the at least one second end (the connecting lines 150, 140, the pad P) are disposed on the second sub-region (the pad area PA, Figs 1-2).

However, in another embodiment Kim does suggest the driving IC 122, the data link lines DLL and the two connecting lines 150 and 140 are overlaid on the pad area PA after bending or folding at the sub bending areas SDA 1, 2, 3 shown in Fig 4, see ¶13.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the driving IC 122, the data link lines DLL and the two connecting lines 150 and 140 are overlaid on the pad area PA after bending at the sub bending areas SDA 1, 2, 3 as Kim suggests in Fig 4 to modify the embodiment of Figs 1-2. The motivation for doing so would reduce a size of a bezel area. Kim ¶15.
Regarding claim 11, Kim teaches the display device according to claim 10, wherein the first end and the at least one second end are both disposed on a periphery of the driving chip. (In regards to claim 11, it has similar limitations to claim 2, and is rejected on the same grounds presented above).
Regarding claim 14, Kim teaches the display device according to claim 12, wherein the second ends comprise a first segment, a bending segment, and a second segment that are connected to each other, the first segment is disposed on the first sub-region, the bending segment is disposed on the bending sub-region, and the second segment is disposed on the second sub-region. (In regards to claim 14, it has similar limitations to claim 5, and is rejected on the same grounds presented above).
Regarding claim 15, Kim teaches the display device according to claim 14, wherein each of the second ends comprises a first sub-end and a second sub-end (In regards to claim 15, it has similar limitations to claim 6, and is rejected on the same grounds presented above).
Regarding claim 16, Kim teaches the display device according to claim 15, wherein the shape and size of the first sub-end and the second sub-end are identical. (In regards to claim 16, it has similar limitations to claim 7, and is rejected on the same grounds presented above).
Regarding claim 17, Kim teaches the display device according to claim 11, wherein the number of the second ends is one, and the second end is disposed on either side of the driving chip. (In regards to claim 17, it has similar limitations to claim 8, and is rejected on the same grounds presented above).
Regarding claim 18, Kim teaches the display device according to claim 11, wherein the number of the second ends is four, and two of the second ends are disposed on one side of the driving chip, and others of the second ends are disposed on the other side of the driving chip. (In regards to claim 18, it has similar limitations to claim 9, and is rejected on the same grounds presented above).
Regarding claim 19, Kim teaches the display device according to claim 10, wherein the first end and the at least one second end are integrally formed. (Figure 8 of Kim shows the first end (interpreted the left end line 827 or the distal end) and the second end (interpreted the right end lines 825) are integrally formed in the flexible circuit board 805.)

Conclusion

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: April 12, 2021